Exhibit 10.1

EXECUTIVE EMPLOYMENT AGREEMENT

THIS EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”), effective as of May 16, 2007,
is entered into by and between Spark Networks plc, a company organized under the
laws of England and Wales (the “Company”), with its principal office at 8383
Wilshire Boulevard, Suite 800, Beverly Hills, California 90211, and Gregory J.
Franchina, an individual residing at the address set forth in the records of the
Company (the “Executive”).

In consideration of the promises and the respective covenants and agreements of
the parties herein contained, and intending to be legally bound hereby, the
parties hereto agree as follows:

1. Employment:

The Company hereby agrees to employ Executive, and Executive hereby agrees to
serve the Company, on the terms and conditions set forth herein.

2. Term:

The employment of Executive by the Company as provided in paragraph 1 will
commence on the “Commencement Date,” defined as June 1, 2007, and will continue
indefinitely, subject to the termination provisions as set forth in paragraph 5.

3. Position and Duties:

Executive shall serve as Chief Information Officer and shall report directly to
the CEO of the Company. The Executive shall be located in the Company’s Beverly
Hills, CA office and the Executive shall have such duties and responsibilities
as are commensurate with his position, and any reasonable and appropriate
additional responsibilities and authority as may be from time to time assigned
to Executive by the Company. Executive shall devote substantially all his
working time and efforts to the business affairs of the Company, provided that,
notwithstanding the foregoing, Executive may (i) make and manage personal
business investments of his choice subject to the Company’s Code of Business
Conduct and Ethics and disclosure requirements under applicable law, (ii) serve
as a director of any business enterprise with the prior written consent of the
Company’s CEO, which consent shall not be unreasonably withheld, and (iii) serve
in any capacity with any civic, educational, religious or charitable
organization, or any governmental entity or trade association provided such
activity does not affect Executive’s ability to perform his role. From time to
time the Company may assign the Executive to work in other departments of the
Company, or for a subsidiary, affiliated, or holding company, in a materially
similar position with materially similar duties and responsibilities.

4. Compensation and Related Matters:

(a) Salary: The Company shall pay to Executive an annual salary at a rate of not
less than $231,000 per year (the “Base Salary”), paid in accordance with the
Company’s regular and normal payroll practices and withholdings. The Executive
will be entitled to annual bonuses and salary increase reviews in accordance
with the normal customs and practices of the Company.

 

1



--------------------------------------------------------------------------------

(b) Performance Bonus: Executive shall be eligible for an annual bonus based on
the calendar year performance of the Company and the Executive (the “Performance
Bonus”). The target amount of the bonus shall be $125,000 and shall be
determined based on the Company’s calendar year revenue, a measure of the
Company’s calendar year profits such as earnings before interest, taxes,
depreciation and amortization (“EBITDA”) or adjusted EBITDA, and a discretionary
component. With the exception of the fiscal year ending December 31, 2007, the
Performance Bonus shall be based on a 12-month “Performance Period” beginning on
January 1 and ending on December 31 of each fiscal year during the Term of
employment. The Performance Period for the fiscal year ending December 31, 2007
shall begin on the Commencement Date. The exact formula for the bonus for 2007
will be determined by the Company and presented to the Executive as soon as
reasonably practicable, and the actual amount earned by the Executive shall be
pro-rated for the Executive’s actual employment in 2007. To be eligible for the
Performance Bonus, the Executive must maintain continuous employment with the
Company throughout the Performance Period and through the date of the
Performance Bonus payment (unless the Agreement is terminated by the Company
without Cause or by the Executive for Good Reason after the Performance Period
has been completed, but before payment of the Performance Bonus, in which case
the Executive will receive the Performance Bonus payment on the date Company
makes such payment). Payment of the Performance Bonus shall be made at the
Company’s discretion following the completion of the annual audited financial
statements, but in no event later than six (6) months from the last day of each
performance period, provided Executive has maintained continuous employment with
the Company through such date (unless the Agreement is terminated by the Company
without Cause or by the Executive for Good Reason after the Performance Period
has been completed, but before payment of the Performance Bonus, in which case
the Executive will receive the Performance Bonus payment on the date Company
makes such payment). If Executive has remained continuously employed by the
Company on the date of the Performance Bonus payment, or on the date on which a
Performance Bonus would have been paid for 2007, he shall receive a minimum
bonus payment of $15,000 for 2007, notwithstanding any additional amounts earned
due to performance or at the discretion of the Company. In the event the Company
fails to determine a formula for the Performance Bonus prior to 60 days after
the start of the Performance Period, the Executive will earn the pro rata share
of the bonus between the start of the Performance Period and the date upon which
the formula is determined by the Company and presented to the Executive.

(c) Vacation: In addition to legal holidays observed by the Company, Executive
shall be entitled to fifteen (15) days of paid vacation per year (which is
equivalent to seventeen (17) days of paid-time-off (“PTO”) under the Company’s
current PTO policy), subject to the applicable maximum cap on accrual and other
standard vacation policies of the Company. The Company may grant Executive
advances against future vacation accruals at Executive’s request. Upon
termination of Employment, unused vacation days will be paid out to Executive on
the date of termination based on the accrued amount of vacation compensation due
to Executive.

(d) Expenses: During the term of Executive’s employment hereunder, Executive
shall be entitled to receive prompt reimbursement for all reasonable expenses
incurred by Executive in performing services hereunder, including all expenses
for travel and living expenses

 

2



--------------------------------------------------------------------------------

while away from home on business or at the request of and in the service of the
Company, provided that such expenses are incurred and accounted for in
accordance with the policies and procedures established by the Company. For the
avoidance of doubt, Executive shall be reimbursed for cell phone usage and
monthly broadband access fees to enable him to effectively manage and monitor
the company’s systems.

(e) Health, and Other Benefits: The Company shall keep in full force and effect,
and Executive shall be entitled to continue to participate in, all of the
Company’s Executive benefit plans or arrangements, including without limitation
health insurance, providing Executive and his immediate family with at least
equal benefits thereunder. The Company shall not make any changes in such plans
and arrangements which would adversely affect Executive’s rights or benefits
thereunder, unless such change occurs pursuant to a program applicable to all
Executives of the Company and does not result in a proportionately greater
reduction in the rights of or benefits to Executive as compared with any other
Executives of the Company.

(f) Options: On the Commencement Date, the Company shall issue to Executive
options to purchase 275,000 of the Company’s ordinary shares (the “Options”).
The exercise price per share of the Options will be equal to the fair market
value per share, as quoted on the Frankfurt Stock Exchange, on the Commencement
Date. Twenty-five percent (25%) of the Options shall vest and become exercisable
on the first anniversary of the Commencement Date and thereafter
six-and-a-quarter percent (6.25%) of the Options shall vest and become
exercisable at the end of each three-month period following such date, such that
all of the Options shall be vested and exercisable as of the fourth anniversary
of the Commencement Date. In addition, the Options will contain a “Change of
Control Provision” whereby all unvested Options will vest if any person acquires
a vested interest in more than 50% of the Company’s shares (except in the case
of a scheme of arrangement (“Scheme”) pursuant to Section 425 of the Companies
Act 1985 for the purpose of establishing the Company as a wholly owned
subsidiary of Spark Networks, Inc., a Delaware corporation (“Inc”) whereby upon
the Scheme taking effect each of the shareholders of the Company receive shares
in Inc in the same proportions as they held shares in the Company immediately
before the Scheme took effect) (a “Change of Control”). However, in the event a
successor company desires to retain Executive’s services for the one-year period
following a Change of Control, such acceleration of unvested Options and the
payment of any proceeds from such option acceleration shall occur in accordance
with the terms and conditions set forth under Section 5(g) below. Executive
shall be required to sign an option certificate between Executive and the
Company and the vesting and exercise of the Options shall be subject to the
terms of such option certificate and the Company’s 2004 Share Option Scheme.

5. Termination and Severance:

(a) Termination without Cause. The Company may terminate this Agreement without
Cause by giving thirty (30) days written notice to the Executive. The Executive
may terminate this Agreement without Good Reason by giving thirty (30) days
written notice to the Company.

(b) Termination upon Death or Disability. Executive’s employment hereunder shall
terminate upon his death. If, as a result of Executive’s incapacity due to
physical or mental illness, as reasonably and in good faith determined by the
Board, Executive shall

 

3



--------------------------------------------------------------------------------

have been absent from his duties hereunder on a full-time basis for the entire
period of three consecutive months, and within thirty (30) days after written
notice of termination is given (which may occur before or after the end of such
three-month period), Executive shall not have returned to the performance of his
duties hereunder on a full-time basis, the Company may terminate Executive’s
employment hereunder.

(c) Termination by the Company for Cause. The Company may terminate this
Agreement for “Cause” at any time. For purposes of this Agreement “Cause” shall
mean and include only: (i) a material misappropriation of any monies or assets
or properties of the Company, (ii) a material breach by the Executive of the
terms of this Agreement that has not been cured within thirty (30) days after
written notice to the Executive of such breach, (iii) the conviction of, or plea
of guilty or nolo contendere, by the Executive to a felony or to any criminal
offense involving the Executive’s moral turpitude or (iv) gross negligence or
willful misconduct of the Executive in connection with the material duties
required by this Agreement.

(d) Termination by Executive for Good Reason. The Executive may terminate this
Agreement for “Good Reason” at any time. Good Reason shall include (i) Company’s
requirement that Executive relocate to a location in excess of fifty (50) miles
from Company’s current office location in Beverly Hills, CA; (ii) Executive’s
Base Salary or the Executive’s Performance Bonus target opportunity is reduced
by the Company or unpaid by the Company if earned and payable, or the terms and
conditions for stock option agreements are not fully complied with by the
Company; (iii) a material reduction in Executive’s title, or a material
reduction in Executive’s duties and/or responsibilities; or (iv) any material
breach by Company of this Agreement which is not cured within thirty (30) days
of written notice thereof by Executive to Company.

(e) Severance Pay. If Company terminates this Agreement without Cause under
Section 5(a) or if Executive terminates this Agreement for Good Reason under
Section 5(d), Executive shall be entitled to receive severance pay from Company
for a period of six (6) months following termination payable in accordance with
the Company’s normal payroll cycle; provided, however, that Executive executes a
Separation Agreement that includes a general mutual release by the Company and
Executive in favor of the other and their successors, affiliates, and estates to
the fullest extent permitted by law, drafted by and in a form reasonably
satisfactory to the Company and Executive, and Executive does not revoke the
mutual general release within any legally required revocation period, if
applicable. The amount of severance pay to be paid to Executive each month shall
be equal to: (i) Executive’s monthly salary under Section 4(a) in effect at the
time the Agreement is terminated, plus (ii) in the event Executive has completed
more than four months of the then current Performance Period at the time of such
termination, one-sixth of the Performance Bonus pro-rated for the completed
portion of the Performance Period. All legally required and authorized
deductions and tax withholdings shall be made from such severance pay, including
for wage garnishments, if applicable, to the extent required or permitted by
law.

(f) Return of Company Property following Termination. Upon termination for
whatever reason, the Executive shall return all books, documents, papers,
materials and any other property of the Company, including any Company vehicles
(including the documentation pertaining thereto), which may be in the
Executive’s possession or under the Executive’s power or control.

 

4



--------------------------------------------------------------------------------

(g) Continuation of Employment after Change of Control. In the event a successor
company desires to retain Executive’s services for the one-year period following
a Change of Control on all of the terms and conditions set forth in this
Agreement, this Agreement shall continue to remain in force and effect and any
cash or other proceeds received by Executive with respect to fifty percent
(50%) of Executive’s options the vesting of which were accelerated under
Section 4(f) by reason of the Change of Control (the “Accelerated Proceeds”)
shall be deposited in an escrow (the “Escrow”) with an independent escrow holder
to be held for Executive’s benefit pursuant to an escrow agreement which shall
provide that (i) if Executive’s employment with the successor company is
terminated during the one-year period following the Change of Control by the
successor company for Cause or by Executive without Good Reason, Executive shall
forfeit the Accelerated Proceeds (and any earnings thereon) and they shall be
paid to the predecessor company immediately, and (ii) the Accelerated Proceeds
(and any earnings thereon) shall be paid to Executive immediately upon earlier
of (x) the first anniversary of the Change of Control if Executive maintains
continuous employment with the successor company throughout the one-year period
following such Change of Control date, or (y) the date of Executive’s
termination of employment with the successor company if Executive’s employment
is terminated for any reason other than by the successor company for Cause or by
Executive without Good Reason. Any taxes due on the Accelerated Proceeds shall
be withheld and paid from the Escrow at the appropriate time.

6. No Solicitation:

As consideration for the Company to enter into this Agreement and for the
eligibility to receive any severance pay pursuant to Section 5(e), Executive
agrees that he shall not, for a period of twelve (12) months following the
termination of this Agreement, for whatever reason, directly, either as a
principal, agent, employee, employer, shareholder, partner, or in any other
capacity, solicit or attempt to cause any customer of the Company (or any
subsidiary, affiliated, or holding companies) not to do business with the
Company, nor shall the Executive directly and knowingly solicit or attempt to
solicit for employment, employ or disaffect any other employee of the Company
(or any subsidiary, affiliated, or holding companies), other than through normal
recruiting efforts applied generally to the public. In the event of a breach or
threatened breach by Executive of any of the provisions of this paragraph, the
Company, in addition to and not in limitation of any rights, remedies or damages
available to the Company at law or in equity, shall be entitled to injunctive
relief in order to prevent or to restrain any such breach by Executive or by
Executive’s partners, agents, representatives, servants, employers, employees
and/or any and all persons directly or indirectly acting for or with him.

7. Confidentiality:

Executive acknowledges that, in and as a result of his employment hereunder, he
will be making use of, acquiring, and/or adding to the confidential information
of special and unique nature and value relating to such matters as the Company’s
non-public trade secrets, systems, procedures, manuals, customer information,
confidential reports and lists of clients, as well as the nature and type of
services rendered by the Company and the equipment and methods used by the
Company (collectively the “Confidential Information”). As a material inducement
to the Company to enter into this Agreement, and to pay to Executive the
compensation

 

5



--------------------------------------------------------------------------------

referred to in this Agreement, Executive covenants and agrees that he shall not,
at any time during or following the term of his employment hereunder, directly,
divulge or disclose, or use for any purpose whatsoever, any of such Confidential
Information which has been obtained by or disclosed to him as a result of his
employment by the Company, except to the extent necessary to perform Executive’s
obligations to the Company or pursuant to the final, binding order or
requirement of a court, administrative agency or other governmental body,
provided Executive has provided Company with reasonable opportunity to oppose
such order or requirement. Confidential Information does not include any
information that has become publicly and widely known and made generally
available through no wrongful act of Executive. In the event of a breach of
threatened breach by Executive of any of the provisions of this paragraph, the
Company, in addition to and not in limitation of any rights, remedies or damages
available to the Company at law or in equity shall be entitled to injunctive
relief in order to prevent or to restrain any such breach by Executive, or by
Executive’s partners, agents, representatives, servants, employers, employees
and/or any and all persons directly or indirectly acting for or with him.

8. Ownership and Work Product:

The ownership, copyright, and any other rights to any intellectual property
(including any business methods) developed by Executive during the performance
of his duties for the Company under this Agreement shall be considered “Works
for Hire” and shall be the sole property of the Company.

9. Notice:

For the purposes of this Agreement, notices, demands and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or (unless otherwise specified)
mailed by registered mail, return receipt requested, postage prepaid, addressed
as set forth above, or to such other address as any party may have furnished to
the other in writing in accordance herewith, except that notices of change of
address shall be effective only upon receipt.

10. Miscellaneous:

(a) The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the State of California. The parties consent to
the exclusive jurisdiction and venue of the federal and state courts located in
Los Angeles County, California.

(b) Paragraphs 4(b), 4(d), 4(e), 4(f), 5, 6, 7, 10, and 11 of this Agreement
shall remain in full force and effect and shall survive the termination of this
Agreement.

(c) No provision of this Agreement may be modified, waived or discharged unless
such waiver, modification or discharge is agreed to in writing and signed by
Executive and Company. This Agreement supersedes any other prior agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof.

 

6



--------------------------------------------------------------------------------

11. Successors and Assigns:

The Company may assign this Agreement to any successor company or entity;
provided, that the Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform the provisions hereunder in the same manner and to
the same extent that the Company would be required to perform if no such
succession had taken place. Executive may not assign this Agreement to any other
person or entity, provided that upon Executive’s death, Executive’s named
beneficiaries, estate or heirs, as the case may be, shall succeed to all of
Executive’s rights under this Agreement.

12. Validity:

The validity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
which shall remain in full force and effect.

IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year written below.

 

SPARK NETWORKS PLC By:   /s/ Adam S. Berger   Adam S. Berger   Chief Executive
Officer EXECUTIVE      /s/ Gregory J. Franchina   Gregory J. Franchina

 

7